 

Exhibit 10.33

FORM OF
BRANDYWINE REALTY TRUST
RESTRICTED SHARE AWARD

This is a Restricted Share Award dated as of May 2, 2006, from Brandywine Realty
Trust, a Maryland real estate investment trust (the “Company”) to ____________
(“Grantee”). Terms used herein as defined terms and not defined herein have the
meanings assigned to them in the Brandywine Realty Trust 1997 Long-Term
Incentive Plan, as amended from time to time (the “Plan”).

1. Definitions. As used herein:

(a) “Award” means the award of Restricted Shares hereby granted.

(b) “Board” means the Board of Trustees of the Company, as constituted from time
to time.

(c) “Change of Control” means “Change of Control” as defined in the Plan.

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(e) “Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference. If no Committee has been appointed pursuant to Section 2, or if such
a Committee is not in existence at the time of reference, “Committee” means the
Board.

(f) “Date of Grant” means May 2, 2006, the date on which the Company awarded the
Restricted Shares.

(g) “Disability” means “Disability” as defined in the Plan.

(h) “Fair Market Value” means “Fair Market Value” as defined in the Plan.

(i) “Restricted Period” means, with respect to each Restricted Share, the period
beginning on the Date of Grant and ending on the applicable Vesting Date for
such Restricted Share.

(j) “Restricted Shares” means the 1,447 Shares which are subject to vesting and
forfeiture in accordance with the terms of this Award.

(k) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

--------------------------------------------------------------------------------



 

(l) “Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) of the Plan.

(m) “Trustee” means a member of the Board.

(n) “Vesting Date” means the date on which the restrictions imposed under
Paragraph 3 on a Restricted Share lapse, as provided in Paragraph 4.

2. Grant of Restricted Shares. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the Restricted
Shares.

3. Restrictions on Restricted Share. Subject to the terms and conditions set
forth herein and in the Plan, prior to the Vesting Date in respect of Restricted
Shares, Grantee shall not be permitted to sell, transfer, pledge or assign such
Restricted Shares. Share certificates evidencing Restricted Shares shall be held
in custody by the Company until the restrictions thereon have lapsed.
Concurrently herewith, Grantee shall deliver to the Company a share power,
endorsed in blank, relating to the Restricted Shares covered by the Award.
During the Restricted Period, share certificates evidencing Restricted Shares
shall bear a legend in substantially the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE BRANDYWINE
REALTY TRUST 1997 LONG-TERM INCENTIVE PLAN, AS AMENDED, AND AN AGREEMENT ENTERED
INTO BETWEEN THE REGISTERED OWNER AND BRANDYWINE REALTY TRUST. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF BRANDYWINE REALTY
TRUST AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER WITHOUT CHARGE UPON REQUEST
TO THE SECRETARY OF THE COMPANY.

4. Lapse of Restrictions for Restricted Shares.

(a) Subject to the terms and conditions set forth herein and in the Plan, the
restrictions set forth in Paragraph 3 on each Restricted Share that has not been
forfeited as provided in Paragraph 5 shall lapse on the earlier of: (i) the
applicable Vesting Date in respect of such Restricted Share; (ii) Grantee’s
termination of service as a Trustee before the applicable Vesting Date because
of Grantee’s death or Disability; or (iii) upon the occurrence of a Change of
Control.

(b) Subject to Paragraph 4(a), a Vesting Date for Restricted Shares subject to
the Award shall occur in accordance with the following schedule:

(i) One-third of the Restricted Shares will vest on May 2, 2007;

-2-

--------------------------------------------------------------------------------



 

(ii) An additional one-third of the Restricted Shares will vest on May 2, 2008;

(iii) An additional one-third of the Restricted Shares will vest on May 2, 2009.

5. Forfeiture of Restricted Shares.

(a) Subject to the terms and conditions set forth herein, if Grantee terminates
service as a Trustee prior to the Vesting Date for a Restricted Share for
reasons other than death or Disability or a Change of Control, Grantee shall
forfeit any such Restricted Share which has not vested as of such termination of
service. Upon a forfeiture of the Restricted Shares as provided in this
Paragraph 5, the Restricted Shares shall be deemed canceled.

(b) The provisions of this Paragraph 5 shall not apply to Restricted Shares as
to which the restrictions of Paragraph 3 have lapsed.

6. Rights of Grantee. During the Restricted Period, with respect to the
Restricted Shares, Grantee shall have all of the rights of a shareholder of the
Company, including the right to vote the Restricted Shares and the right to
receive any distributions or dividends payable on Shares.

7. Notices. Any notice to the Company under this Award shall be made to:

Brandywine Realty Trust
401 Plymouth Road
Suite 500
Plymouth Meeting, PA 19462
Attention: Chief Financial Officer

or such other address as may be provided to Grantee by written notice. Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s records. All notices under this Award shall be deemed to
have been given when hand-delivered, telecopied or delivered by first class
mail, postage prepaid, and shall be irrevocable once given.

8. Securities Laws. The Committee may from time to time impose any conditions on
the Restricted Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3, and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.



9. Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee (or
Grantee’s legal representatives, estate or heirs, in the event of Grantee’s
death before a Vesting Date) that the restrictions on the Restricted Shares have
lapsed. Within ten (10) business days of a Vesting Date, the Company shall,
without payment from Grantee for the Restricted Shares, deliver to Grantee a
certificate for the Restricted Shares without any legend or restrictions, except
for such restrictions as may be imposed by the Committee, in its sole judgment,
under Paragraph 8, provided that no certificates for Shares will be delivered to
Grantee until appropriate arrangements have been made with Company for the
withholding of taxes (if any) which may be due with respect to such Shares. The
Company is authorized to cancel a number of Shares for which the restrictions
have lapsed having an aggregate Fair Market Value equal to the required tax
withholdings (if any). The Company may condition delivery of certificates for
Shares upon the prior receipt from Grantee of any undertakings which it may
determine are required to assure that the certificates are being issued in
compliance with federal and state securities laws. The right to payment of any
fractional Shares shall be satisfied in cash, measured by the product of the
fractional amount times the Fair Market Value of a Share on the Vesting Date, as
determined by the Committee.

-3-

--------------------------------------------------------------------------------



 

10. Award Not to Create Board Entitlement. The Award granted hereunder shall not
confer upon Grantee any right to continue on the Board.

11. Miscellaneous.

(a) The address for Grantee to which notice, demands and other communications
are to be given or delivered under or by reason of the provisions hereof shall
be the Grantee’s address as reflected in the Company’s records.

(b) This Award and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of Pennsylvania.

 

      BRANDYWINE REALTY TRUST                   BY:
________________________________         TITLE: President and Chief Executive
Officer  
Accepted:
       
________________________________
       




 -4-

--------------------------------------------------------------------------------